DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 11/08/2021 is acknowledged.
Claims 21-27 and 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US PG Pub. No. US 2016/0128669 A1, May 12, 2016) (hereinafter “Hill”) in view of Epstein et al. (US PG Pub. No. US 2011/0230874 A1, Sep. 22, 2011) (hereinafter “Epstein”).
Regarding claim 1: Hill teaches a system for visualizing a tissue treatment, comprising: a tissue treatment instrument having a first energy sensor (treatment probe 130 with tracking sensor 137, [0027]); an ultrasound imaging instrument configured to generate an ultrasound imaging plane and further having a second energy sensor (ultrasound imager 140 and tracking sensor 141, [0027]); an energy field generator configured for placement in proximity to a patient body and further configured to generate an output indicative of a position the first and second energy sensors relative to one another (EM field generator 121, [0027]); and a console in communication with the ablation instrument, ultrasound imaging instrument, and energy field generator, wherein the console is configured to generate a representative image of the tissue treatment instrument oriented relative to the ultrasound imaging plane ([0027]-[0029], [0067], figure 6), and wherein the console is also configured to generate an image of an expected ablation border or expected treatment zone ([0067], figure 6).
Hill does not teach that the treatment instrument comprises one or more deployable stylets or that the expected ablation border or expected treatment zone has a size that is based on a deployment position of the one or more stylets.
Epstein, in the same field of endeavor, teaches a treatment instrument comprising one or more deployable stylets (ablation instrument 1, figure 1a, [0025]) where an expected ablation border or expected treatment zone has a size that is based on a deployment position of the one or more stylets ([0010], claim 1, figures 2-11). Epstein further teaches that varying the one or more deployable stylets allows predetermined and relatively uniformly dimensioned and shaped ablation zones to be controllably created ([0029]).
prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the system of Hill by including the one or more deployable stylets and the expected ablation border or expected treatment zone having a size that is based on a deployment position of the one or more stylets as taught by Epstein in order to enable predetermined and relatively uniformly dimensioned and shaped ablation zones to be controllably created in view of the further teachings of Epstein.
Regarding claim 2: Hill and Epstein teach the system of claim 1 wherein the tissue treatment instrument comprises an elongate body having the one or more deployable stylets and a piercing distal tip (Epstein - ablation instrument 1, figure 1a, [0025], [0027]).
Regarding claim 3: Hill and Epstein teach the system of claim 2 wherein the tissue treatment instrument comprises an ablation instrument (Epstein - ablation instrument 1, figure 1a, [0025]).
Regarding claim 4: Hill and Epstein teach the system of claim 1 wherein the tissue treatment instrument is configured to impart ablation energy, cryo-ablation energy, plasma energy, or mechanical energy (Epstein - [0025]).
Regarding claim 5: Hill and Epstein teach the system of claim 1 wherein the energy field generator comprises an electromagnetic field generator (Hill - EM field generator 121, [0027]).
Regarding claim 7: Hill and Epstein teach the system of claim 1 wherein the ultrasound imaging instrument comprises an elongate ultrasound probe and a sleeve having the second electromagnetic sensor (Hill - [0011], claim 9, figures 4a-4g).
Regarding claim 8: Hill and Epstein teach the system of claim 1 wherein the energy field generator is configured for placement in proximity to a pelvis of a patient body (Hill - EM field generator 121, [0027] - configured to be placed near the torso which is "in proximity to a pelvis of a patient body").
Regarding claim 9: Hill and Epstein teach the system of claim 1 wherein the console comprises a computer (Hill - computing device 200, [0034]).

Regarding claim 11: Hill teaches a method of visualizing a tissue treatment, comprising: receiving a first input from a tissue treatment instrument having a first energy sensor (treatment probe 130 with tracking sensor 137, [0027]); receiving a second input from an ultrasound imaging instrument configured to generate an ultrasound imaging plane and further having a second energy sensor (ultrasound imager 140 and tracking sensor 141, [0027]); displaying a position and orientation of the tissue treatment instrument relative to the ultrasound imaging instrument based upon an output received from an energy field generator placed in proximity to a patient body, wherein the output is indicative of a position and orientation of the first and second energy sensors relative to one another ([0027]-[0029], [0067], figure 6); and displaying a representative image of an expected ablation border or expected treatment zone ([0067], figure 6).
Hill does not teach that the treatment instrument comprises one or more deployable stylets or that the expected ablation border or expected treatment zone has a size that is based on a deployment position of the one or more stylets.
Epstein, in the same field of endeavor, teaches a treatment instrument comprising one or more deployable stylets (ablation instrument 1, figure 1a, [0025]) where an expected ablation border or expected treatment zone has a size that is based on a deployment position of the one or more stylets ([0010], claim 1, figures 2-11). Epstein further teaches that varying the one or more deployable stylets allows predetermined and relatively uniformly dimensioned and shaped ablation zones to be controllably created ([0029]).
prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the method of Hill by including the one or more deployable stylets and the expected ablation border or expected treatment zone having a size that is based on a deployment position of the one or more stylets as taught by Epstein in order to enable predetermined and relatively uniformly dimensioned and shaped ablation zones to be controllably created in view of the further teachings of Epstein.
Regarding claim 12: Hill and Epstein teach the method of claim 11 wherein the tissue treatment instrument comprises an ablation instrument (Epstein - ablation instrument 1, figure 1a, [0025]).
Regarding claim 13: Hill and Epstein teach the method of claim 11 wherein the tissue treatment instrument is configured to impart ablation energy, cryo-ablation energy, plasma energy, or mechanical energy (Epstein - [0025]).
Regarding claim 14: Hill and Epstein teach the method of claim 11 wherein the energy field generator comprises an electromagnetic field generator (Hill - EM field generator 121, [0027]).
Regarding claim 16: Hill and Epstein teach the method of claim 11 wherein receiving a second input comprises receiving the second input from an elongate ultrasound probe and sleeve having the second energy sensor (Hill - [0011], claim 9, figures 4a-4g).
Regarding claim 17: Hill and Epstein teach the method of claim 11 wherein the first input and second input are received in a console coupled to the tissue treatment instrument, ultrasound imaging instrument, and energy field generator (Hill - EM field generator 121, [0027]).
Regarding claim 18: Hill and Epstein teach the method of claim 17 wherein displaying comprises displaying the position and orientation upon a monitor coupled to the console (Hill - [0027], display 10 in figure 1, figure 6, [0067]).

Regarding claim 20: Hill and Epstein teach the method of claim 11 wherein displaying a representative image of an ablation border or treatment zone comprises displaying the ablation border or treatment zone in real time during deployment of the one or more stylets (Hill – images are provided real time during treatment - [0023], [0067], figure 6, where during treatment would include “during deployment of the one or more stylets” as modified above by Epstein).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill and Epstein as applied to claims 1 and 11 above, and further in view of Razzaque et al. (US PG Pub. No. US 2011/0137156 A1, Jun. 9, 2011) (hereinafter “Razzaque”).
Regarding claims 6 and 15: Hill and Epstein teach the system of claim 1 and the method of claim 11, but are silent on the type of electromagnetic energy imparted by the energy field generator.
Razzaque, in the same field of endeavor, teaches that tracking systems suitable for tracking an ablation energy application instrument and/or an ultrasound probe include various EM tracking systems including magnetic, radio-frequency, and optical ([0069]-[0070]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to implement the energy field generator of Hill and Epstein as, e.g. a radio-frequency energy field generator in view of the teachings of Razzaque that any of the described systems could be implemented with a reasonable expectation of success because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793